ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-061, concluding that as a matter of final discipline pursuant to Rule 1:20 — 13(e), LINDA M. SERRANO of UNION, who was admitted to the bar of this State in 1992, and who has been temporarily suspended from the practice of law since April 6, 2006, should be suspended from the practice of law for a period of eighteen months retroactive to the date of her interim suspension, based on respondent’s guilty plea to a federal information charging her with making a false statement to a federal agency, in violation of 18 U.S.C.A. § 1001 and 2, conduct in violation of RPC 8.4(b)(committing a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer), RPC 8.4(e)(conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d)(eonduct prejudicial to the administration of justice);
And respondent having been ordered to show cause why she should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that LINDA M. SERRANO is suspended from the j practice of law for a period of eighteen months, retroactive to April 6, 2006, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20 — 20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20 — 20(b)(15) may (1) preclude the Disciplinary Review *25Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.